Mitchell, J.,
(dissenting.) I dissent. That the fixing of the salary of a public officer does not constitute a contract between him and the public, but that the legislature may modify or reduce the same from time to time, as their ideas of public interests may dictate, is so well settled to be axiomatic. It is equally well settled that this power may be delegated to a city council, county board, or other such body. By Gen. St. c. 7, § 3, prior to the amendment of 1870,1 think this power in regard to the salary of county attorneys was fully delegated to the boards of county commissioners, so that they could, subject to the limitation as to amount, do whatever the legislature might have done in the premises. This is the view adopted and adhered to by the office of the attorney-general. Opinions Atty. Genl., 60,100. This construction was also impliedly recognized by the legislature in the act of 1870, (Laws 1870, c. 33; Gen. St. 1878, c. 7, § 3;) when they deemed it necessary to expressly provide that, in cases where the salary had been fixed on appeal by the district court, it should not afterwards be changed, except by the judge, during the current term of office of the then incumbent.
I find nothing in the amendment of 1870 which, in my judgment, changes, or was intended to change, the law, or abridge the powers of the county board in this regard, except in cases where the salary had been fixed by the court on appeal. The language of the act is rather involved and awkward, and under a narrow microscopic examination some word or phrase may be found which might seem to give color to an opposite view. But a consideration of the language of the entire act, read in the light of its evident object, satisfies me that the sole purpose was to give an incumbent of the office, who was dissatisfied with the amount of salary allowed him by the board, the right to appeal to the court, and have the amount fixed by the judge; and then, in order that the determination of the judge might not be rendered nugatory by any subsequent action of the county board, it was *557provided that in such cases the salary should remain, during the current term of the then incumbent, at the amount fixed by the court, unless altered or changed by the judge himself; in short, that the restriction upon the power of the board to alter or change is limited to eases where the court has made the allowance. In such cases the power is vested solely in the judge. In other cases the power remains in the board as before.